Mr. Justice Williams
delivered the opinion of the Court.
A justice of the peace’s warrant which is so defective, in failing to state a cause of action, as not to he cured by verdict under the rule declared in Parris v. Brown, 5 Yerg. (13 Tenn.), 267, and Railroad v. Flood, 122 Tenn., 56, 113 S. W., 384, may be amended on any trial before verdict so as to set forth a cause of action. Thompson’s Shannon’s Code, section 5989. The opinions in both of the above cases so indicate. Parris v. Brown, supra, at page 270, and Railroad v. Flood 122 Tenn., at page 78, 113 S. W., at page 389.
It was not meant to be ruled in Railroad v. Davis, 127 Tenn., 167, 171, 154 S. W., 530, that a judgment rendered upon such a defective warrant would be void where there was no motion in arrest interposed as a test of its sufficiency; nor was it meant to be held that such a warrant is so far void as not to be amendable. It is voidable upon the application of said test.
Deny the writ of certiorari.